Name: COUNCIL REGULATION (EC) No 3221/93 of 22 November 1993 on the conclusion of the Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of SÃ £o TomÃ © e PrÃ ­ncipe on fishing off SÃ £o TomÃ © e PrÃ ­ncipe
 Type: Regulation
 Subject Matter: European construction;  international affairs;  fisheries;  Africa
 Date Published: nan

 26. 11 . 93 Official Journal of the European Communities No L 292/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 3221/93 of 22 November 1993 on the conclusion of the Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off Sao Tome e Principe THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Whereas, in accordance with the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off Sao Tome e Principe (2), which entered into force on 18 April 1985, the two Parties negotiated to determine the amendments or additions to be introduced into the said Agreement at the end of the period of application of the Protocol (3) ; Whereas, as a result of these negotiations, a new Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensation provided for in the abovementioned Agreement was initialled on 10 February 1993 ; Whereas it is in the Community s interest to approve the Protocol referred to in this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The Protocol establishing, for the period 1 June 1993 to 31 May 1996, the fishing rights and financial compensa ­ tion provided for in the Agreement between the European Economic Community and the Government of the Democratic Republic of Sao Tome e Principe on fishing off S3o Tome e Principe is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993. For the Council The President Ph. MAYSTADT (') Opinion delivered on 29 October 1993 (not yet published in the Official Journal). 0 OJ No L 54, 25. 2. 1984, p. 1 . 0 Regulation (EEC) No 1295/91 , 14. 5. 1991 (OJ No L 123, 18 . 5. 1991 . n. n.